  Case 2:19-mj-00038-DEM Document 1 Filed 01/16/19 Page 1 of 2 PageID# 1
                                                                     FILED

                    IN THE UNITED STATES DISTRICT COURT           JAN 1 6 2019
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             CLERK. U.S. DISTRICT COURT
                                                                   NORFOI K Vfl
                             NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                Case No.
                                        Court Date:   January 23, 2019
SPENCER D. TAYLOR


                           CRIMINAL INFORMATION


                    (Misdemeanor)-Violation No. 7582026

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about October 31, 2018, at Naval Station Norfolk,

Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in

the Eastern District of Virginia, the defendant, SPENCER D. TAYLOR,

did drive a motor vehicle on a highway recklessly or at a speed or in

a manner so as to endanger the life, limb, or property of other

persons.


     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-852).


                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney

                             By:        I a.
                                    Tames T. Cole
                                   "Special Assistant U.S. Attorney
                                    U.S. Attorney's Office
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax: (757) 441-3205
                                   James.Cole0usdoj.gov
  Case 2:19-mj-00038-DEM Document 1 Filed 01/16/19 Page 2 of 2 PageID# 2



                        CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.

                                        3'- ^
                                  James T. Cole
                                 Special Assistant U.S. Attorney
                                 U.S. Attorney's Office
                                 101 West Main Street, Suite 8000
                                 Norfolk, VA 23510
                                 Ph: (757) 441-6712
                                 Fax: (757) 441-3205
                                 James.Colegusdoj.qov

                                  14^
                                 Date
